DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 02/08/2021, is acknowledged.
 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Nathan S. Smith on February 12, 2021.



In the Claims:

5.  In claims 15-16, a period -- . --is added at the end of the claims.

REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the a method of treating age-related macular degeneration  with a heavy chain antibody HCAb with an antigen-binding specificity for ANG-2, wherein the HCAb comprises the CDRs recited in the claims.  In view of the amendment filed 02/08/2021 in conjunctions with the prior art such as Rennel et al (Microcirculation 18(7), 598–607, 2011) showing that a human neutralizing antibody specific to Ang-2 inhibits ocular angiogenesis.  Rennel et al concluded that human Ang2 antibodies are potentially therapeutic agents for ocular neovascularization in models of retinal and choroidal neovascularization, in the absence fo VEGF inhibition (abstract).  


7.  Claims 1-4, 7, 10 and 13-20 are allowable.


 
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 15, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644